Exhibit 21 Kadant Inc. Subsidiaries of the Registrant At March 1, 2013, the Registrant owned the following companies: Name State or Jurisdiction of Incorporation Percent of Ownership ArcLine Products LLC New York Kadant Black Clawson Inc. Delaware Kadant Fibergen Inc. Delaware Kadant GranTek Inc. Delaware Kadant Composites LLC Delaware Kadant International Holdings Inc. Delaware Kadant Asia Holdings Inc. Mauritius Kadant Fiberline (China) Co., Ltd. China Kadant Pulp & Paper Equipment (Yanzhou) Co. Ltd. China Kadant International Luxembourg SCS (62.3% owned directly by Kadant International Holdings Inc.; and 37.7% owned by Kadant Johnson Inc.) Luxembourg Kadant Luxembourg SarL Luxembourg Kadant (Cyprus) Limited Cyprus Kadant Johnson Europe B.V. Netherlands Kadant Canada Corp Nova Scotia, Canada Kadant Cyprus (Canada) Limited Cyprus Kadant U.K. Holdings Limited England Fibertek U.K. Limited England Kadant U.K. Limited England D.S.T. Pattern Engineering Company Limited England Vickerys Limited England Winterburn Limited England Kadant Mexico LLC Delaware Kadant Mexico, S.A. de C.V. Mexico Kadant Fiberline Commercial (Beijing) Co., Ltd. China Kadant Johnson Deutschland GmbH Germany Kadant Johnson France B.V. Netherlands Kadant Johnson Scandinavia AB Sweden Kadant Johnson Schweiz AG Switzerland Kadant Johnson Systems International Ltd. England Kadant Johnson Systems International S.r.l. Italy Prats Holding SAS France Techmo Systems SAS (20% owned by Kadant Johnson Systems International S.r.l.) France Johnson Corporation (JoCo) Limited England Johnson-Fluiten S.r.l. Italy 50 Name State or Jurisdiction of Incorporation Percent of Ownership Kadant Lamort SAS France Kadant BC Lamort UK Ltd England Kadant Cyclotech AB Sweden Kadant Lamort AB Sweden Kadant Lamort S.A Spain Kadant Lamort S.r.l Italy Kadant M-Clean Holdings AB Sweden Kadant M-Clean AB Sweden M-Clean Papertech Investments Malta M-Clean Papertech Patent Ltd Malta Kadant Johnson Inc Michigan Kadant Johnson Argentina S.r.l Argentina Kadant Johnson China-TZ Holding Inc. Michigan Tengzhou Feixuan Rotary Joint Manufacturing Co., Ltd. China Kadant Johnson China-WX Holding Inc. Michigan Kadant Johnson (Wuxi) Technology Co., Ltd. China Kadant Johnson Latin America Holding Inc. Michigan Kadant Johnson Latin America S.A. Brazil Kadant Johnson Southeast Asia Pty. Limited. Australia Kadant Johnson Australia Pty. Limited Australia Kadant Johnson Corporation Asia Pacific Pty. Ltd. Australia Kadant Johnson Holdings Inc. Michigan The Johnson Corporation Mexico S.A. de C.V Mexico Fiberprep Inc. (31.05% of which shares are owned directly by Kadant Lamort) Delaware
